Citation Nr: 1233419	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  04-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 2002, for award of an evaluation of 50 percent disabling for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a neurological disability of the hands. 

4.  Entitlement to service connection for a neurological disability of the lower extremities.  

5.  Entitlement to service connection for a heart disability.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for onychomycosis.  

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2003 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the December 2009 rating decision, the RO denied service connection for a back condition, numbness of the hands, burning foot syndrome claimed as tingling in the legs / feet, and bradycardia, status post pacemaker claimed as heart and dizzy spells.  It also determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for dermatitis and onychomycosis.  

The procedural history of the PTSD issue is more complicated and is explained in the section of the instant document in which the Board grants an effective date of November 24, 1999 for a 50 percent disability evaluation for PTSD.  

Now the Board turns to a matter raised by the Veteran's representative in argument received in June 2012.  In that argument, the Veteran's representative listed separate paragraphs addressing heart disease and dizziness.  She argued that VA treatment records suggested that he be worked up for Meniere's disease.  She requested that VA provide an examination to determine whether his dizziness is related to his service-connected tinnitus and/or hearing loss.  

On June 29, 2009, the RO received a writing in which the Veteran provided two lists of symptoms, or conditions, for which he reported receiving treatment at VA facilities.  As to the list of conditions alleged to have been treated at the Wichita VA Medical Center (VAMC) the list was :"PTSD, heart problems, hearing problems, toe nails, dizzy spells."  In September and November 2009 letters to the Veteran, the RO listed dizzy spells and heart problems as separate bulleted items.  Yet, in the December 2009 rating decision it listed issue number four as "[s]ervice connection for bradycardia, status post pacemaker (claimed as heart and dizzy spells).  It denied that claim and referred only to treatment records showing that the Veteran had been treated for bradycardia with occasional dizziness and lightheadedness.  

The Veteran did not limit his claim with regard to dizziness to that symptom as a part of his heart condition.  Rather, it appears that the RO did so based on its interpretation of the treatment records.  This unilateral limiting of his claim was without any expert medical evidence.  Cf. Colvin v. Derwinski, Vet. App. 171 (1991).  

The Board concludes that it does not have jurisdiction to review an issue of entitlement to service connection for dizziness as a symptom associated with the Veteran's auditory system.  See 38 C.F.R. § 20.101 (the Board may address questions pertaining to its jurisdictional authority to review a particular case).  In making this determination, the Board has considered whether it has jurisdiction over that claim based on Clemons v. Derwinski, 23 Vet. App. 1 (2009), but finds that it does not.  

In Clemons, the U.S. Court of Appeals for Veterans Claims (Veterans Court) explained that the appellant was reasonably requesting compensation benefits for symptoms of a mental condition, a condition that he identified as PTSD, but that, as a layperson, his claim encompassed service connection for any currently diagnosed psychiatric condition with such symptoms and could not be completely adjudicated by a denial of service connection for PTSD.  Id. at 6.  The Veterans Court found it important that the medical evidence included diagnoses for other psychiatric disorders with PTSD features.  

The instant case differs.  The Veteran did not limit the claim to a diagnosis, he only listed "dizzy spells."  There is a VA treatment note from October 2005 that states that the Veteran called the day before complaining of dizziness and tremors.  It refers to his psychiatric medication.  It also states a plan of "valaproic acid level, TSH, CMP done today.  He is to call a report of if the ear irrigation helped with his dizziness in 2 days [sic].  Will have labs by then."  (original all in upper case).  Neither these facts, nor the argument presented in June 2012, fit this case into Clemons.  

A symptom of dizziness attributable to any possible condition is not the same as a psychiatric symptom common to more than one diagnosed psychiatric disease.  Here, the Board determines that the issue of whether service connection is warranted for a disability of the auditory system manifesting as dizziness has not yet been decided by the RO and hence, the Board does not have jurisdiction to review that issue.  It is therefore referred to the RO for appropriate action.  

In June 2010, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the RO for additional development.  In February 2012, the Veteran filed a claim of entitlement to an increased rating for PTSD.  In April 2012, the RO issued a supplemental statement of the case addressing entitlement to TDIU, entitlement to an increased rating for PTSD, and entitlement to an increased rating for bilateral hearing loss.  The RO has not certified these issues to the Board following issuance of the April 2012 supplemental statement of the case.  It therefore does not appear that the RO has ceased development of or alternatively communicated with the Veteran with regard to the issues listed in that supplemental statement of the case.  For this reason, the Board concludes that addressing any of those issues at this time would be premature and does not do so in the instant document.  

In an August 2011 rating decision, the Lincoln, Nebraska, RO denied service connection for ischemic heart disease and Parkinson's disease, for purposes of entitlement to retroactive benefits.  It appears that the Veteran may have filed a notice of disagreement as to these rating actions, although such document is not in the claims folder before the Board.  Accordingly, the decisions herein on the issues of entitlement to service connection for a heart disability and for neurological disability of the hands and lower extremities do not adjudicate the issues of entitlement to service connection for ischemic heart disease and Parkinson's disease, respectively.


FINDINGS OF FACT

1.  The RO denied service connection for fungus / body rash, diagnosed as dermatitis, in an unappealed August 2000 rating decision.  

2.  Evidence added to the record since the August 2000 rating decision is either cumulative or redundant of evidence already of record in August 2000 or does not relate to an unestablished fact necessary to substantiate a claim of service connection for a skin condition, to include dermatitis.  

3.  The RO denied service connection for onychomycosis in an unappealed April 2002 rating decision.  

4.  Evidence added to the record since the April 2002 rating decision is either cumulative or redundant of evidence already of record in April 2002 or does not relate to an unestablished fact necessary to substantiate a claim of service connection for onychomycosis.  

5.  A neurological disability of the Veteran's hands (other than Parkinson's disease) did not have onset during his active service, did not manifest until many years after separation from active service, and is not etiologically related to his active service.  

6.  A neurological disability of the Veteran's lower extremities (other than Parkinson's disease) did not have onset during his active service, did not manifest until many years after separation from active service, and is not etiologically related to his active service.  

7.  The Veteran's low back disability did not have onset during his active service, did not manifest until many years after separation from active service, and is not etiologically related to his active service.   

8.  A heart disability (other than ischemic heart disease) did not have onset during the Veteran's active service, did not manifest until many years after separation from active service, and is not etiologically related to his active service.  

9.  A claim of entitlement to service connection for PTSD was first received by the RO on November 24, 1999.  

10.  Evidence related to the severity of disability due to the Veteran's PTSD, that was not previously of record or cumulative or redundant of evidence previously of record, was added to the record within one year of the RO's notification to the Veteran of an August 2000 decision granting service connection for PTSD and assigning an initial disability rating and effective date for that disability.  

11.  From November 24, 1999 forward, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining social relationships, memory impairment, disturbance of mood and motivation, and impaired  judgment.  

14.  The Veteran's PTSD did not ever result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denial of service connection for fungus / body rash is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The criteria for reopening a claim of entitlement to service connection for fungus / body rash have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The April 2002 rating decision denial of service connection onychomycosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  The criteria for reopening a claim of entitlement to service connection onychomycosis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  The criteria for service connection for a neurological disability of the Veteran's hands (other than Parkinson's disease) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309 (2011).

6.  The criteria for service connection for a neurological disability of the Veteran's lower extremities (other than Parkinson's disease) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309 (2011).

7.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309 (2011).

8.  The criteria for service connection for a heart disability (other than ischemic heart disease) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154(b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309 (2011).

9.  New and material evidence with regard to the severity of disability due to PTSD was submitted while the August 2000 rating decision was pending.  38 C.F.R. § 3.156 (2011).  

10.  The criteria for an effective date of November 24, 1999 for award of a 50 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to a claim to reopen previously denied claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September and November 2009, as to all claims other than the one concerning PTSD.  The November 2009 letter corrected an error in the September 2009 letter as to the previously denied claims and provided adequate notice as to the evidence required to reopen the previously denied claims as well as the evidence required to substantiate service connection for all claims.  The letters informed the Veteran of his and VA's respective duties in obtaining evidence.  

As to the PTSD issue, adequate notice as to the evidence necessary to establish a disability rating was provided to the Veteran in July 2003 and March 2009 letters; the March 2009 letter also provided notice as to the evidence pertinent to the effective date assigned for benefits.  To the extent that this notice postdated any meaningful rating decision regarding the rating or effective date assigned for PTSD, such timing error is harmless.  This is because since the notice was sent, the Veteran has had a meaningful opportunity to participate in the processing of his claim and the RO matter has been addressed by the Veterans Court in a January 2012 decision.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA, service, and Vet Center treatment records, and records associated with a claim for disability benefits from the Social Security Administration (SSA).  

Not all of the factors are present for affording the Veteran an examination with regard to his claims of entitlement to service connection for neurological disabilities, a back disability, or a heart disability.  There is no evidence of any of these conditions or symptoms of the conditions during his active service or within an applicable presumptive period.  The Board has not ignored the July 18, 1968 complaint of intermittent substernal chest pain at night that was getting better.  The impression is listed as anxiety.  His heart was found to have normal sinus rhythm, there was no murmur and no enlargement, and he was instructed to return if the pain persisted but he never again reported the pain.  Neither this lone entry nor any other evidence establishes that an event, injury, or disease involving his heart occurred in service.  There is no evidence establishing a heart condition manifesting during an applicable presumption period.   

The Board is not reopening the claims of entitlement to service connection for a skin rash and onychomycosis and therefore VA has no duty to provide an examination or obtain an expert opinion with regard to those claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  

With regard to the PTSD issue, the issue involves the time frame prior to June 2001.  There is sufficient medical evidence of record for the Board to decide this issue.  

For these reasons, VA has no duty to provide examinations in this case or to obtain any additional medical opinions.  

Of note, in June 2012 argument, the Veteran's representative stated that "[t]he Veteran respectfully asserts that he is entitled to an effective date of November 1999 for the grant of a 50 percent rating for PTSD, not June 2001, and requests that the Board thus grant him an earlier effective date."  As the Board in the instant decision grants the benefit requested, any deficiency that could exist in the notice or assistance provided by VA with regard to that issue would be harmless error.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service connection

On June 26, 2009, the RO received a writing from the Veteran in which he stated that he had medical problems "such as rash, fungus, numbness in my hands tingling in my legs and feet back problems and heart trouble."  On June 29, 2009 another statement was received in which the Veteran referred to back problems, numbness in his hands, tingling in his feet and legs, heart problems, "toe nails," and dizzy spells.  The RO determined that these were claims of entitlement to service connection for a back disability, neurological disability of the hands and feet, heart problems including dizzy spells related to bradycardia, dermatitis, and onychomycosis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation during service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

Section 1154(b) "does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected," but "considerably lightens[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

Certain chronic diseases, including cardiovascular disease, organic diseases of  the nervous system, and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease, acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Note (2) under 38 C.F.R. § 3.309(e) explains that for the purposes of that section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.  

In order for service connection for the diseases at § 3.309(e) to be presumed service connected, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The absence of a disease on the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his disease to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In the instant case, the Veteran's service records document that he served in the Republic of Vietnam during the Vietnam War so exposure to Agent Orange is presumed.  His records also show that he was awarded the Combat Action Ribbon; a fact that the Board accepts as sufficient proof that he engaged in combat with the enemy.  

All treatment notes, examinations, and medical opinions referred to in this decision are from VA facilities or practitioners unless specifically indicated otherwise.  

IIA.  Neurological, Heart, and Back Claims

The Veteran has claimed entitlement to service connection for neurological conditions affecting his hands and lower extremities, disability of his low back, and a heart condition.  He has not alleged a specific in-service event, injury, or disease that led to these conditions.  Nor has he ever reported that he had these conditions or symptoms of the conditions during service or within one year of separation from service.  The claims file contains his reports, as early as his November 1999 claim, of exposure to Agent Orange, and his speculation that some or all of the conditions were caused by such exposure. The Board has evaluated the evidence in light of these facts.  

II.A.1.  Neurological and Back Claims  - Factual Background - 

Service treatment records contain no evidence of complaints regarding or treatment for numbness or tingling or any neurological symptoms or conditions, or back injury or disease.  There is a July 1968 note stating that defects in addition to those noted on the original report of medical examination on entrance into service included pes planus and scoliosis on the left.  However, there are no reports of any symptoms or treatment involving his spine during service.  His April 1970 report of medical examination, for the purpose of release from active duty, documents normal clinical evaluations of his spine, upper and lower extremities, and neurologic system.  

There are no reports of back or neurologic symptoms or conditions until decades after his May 1970 separation from active service.  In his November 1999 claim for compensation benefits, he reported right arm shrapnel injury, unknown rash, PTSD, and exposure to Agent Orange.  He did not mention neurological or back symptoms.  

The first evidence of any neurological symptoms is found in June 2001 treatment notes documenting that the Veteran had lack of tactile sensation in the pointer finger of the right hand and decreased sensation in the third finger.  Assessment included numbness of the fingers and elbows.  July 2003 notes document that he reported numbness in his fingers most of the time.  

In October 2006, the Veteran's representative submitted a single page undated VA treatment note that had been printed at the Wichita VAMC.  This note describes the Veteran as 46 years old, which, given his birth date listed on his 1999 Form 21-526 and in his service treatment records would mean that the note was from 1995.  It states that tremors began in 1974 but worsened three years prior to the note after the suicide of his child.  The note also states that the tremor was evaluated and a movement disorder specialist felt the tremor was either benign essential tremor or had a large anxiety or psychogenic component.  

February 2007 notes include the Veteran's report of recently falling from a ladder.  He reported dizziness and shaking his of upper extremities and sometimes his legs.  He described this as a fine tremor.  Assessment was fine tremors of upper extremities, etiology unknown.  

In December 2007 he presented for treatment following a slip and fall at work earlier that day.  He reported that he landed on his buttocks down ten steps.  He reported no loss of consciousness and no back pain (apparently immediately following the fall).  Current complaint was lumbar pain.  April 2008 treatment notes document that the Veteran was taking ibuprofen for his back pain.  

In May 2008 the Veteran telephoned VA to report that his feet first felt as if they were burning about 6 months earlier and that at the time of the call he felt  like there are needles sticking him and that feeling extended to his knees.  

In June 2009 the Veteran telephoned VA to report that his feet were bothering him, he could not stand at work, and that his feet got cold and had a pins and needles feeling.  He reported that numbness of his feet had onset 2 to 3 years earlier but that his hands had felt numb longer and he expressed his concern that his symptoms may be related to exposure to Agent Orange during service.  

September 2010 notes document peripheral neuropathy in response to the Veteran's report of tingling in the legs, likely due to chronic alcohol use.  

February 2011 notes include an impression of bilateral carpal tunnel syndrome.  

April 2011 notes indicate that the Veteran had numbness of his left shoulder and arm and was  being evaluated by a Worker's Compensation physician.  The April 2011 notes also report that he had an electromyograph and nerve conduction study. and a CT of his cervical spine.  Impression was carpal tunnel syndrome, and peripheral neuropathy.  

April 2011 notes also document his report of right lower back pain with radiating pain into the lower extremity with numbness and tingling.  Lumbar myelogram did not show significant stenosis or root compression but rather "some minor disease, which is expected at his age."  Clinically he had hyperflexia of the lower extremities and was beginning to have numbness of his hands.  

May 2011 notes document a complaint of low back pain, neck pain, leg numbness, an electrical shock like sensation, and an abnormal gait.  Following physical examination and review of radiographic studies, the impression was cervical myelopathy, stenosis, degenerative disc disease, spondylosis, carpal tunnel syndrome, neck pain, low back pain, and radiculitis.  

Notes from June 2011 document that the Veteran had been seen in May 2011 with complaints of neck pain, low back pain, and ambulatory difficulties.  MRI revealed diffuse degenerative changes and stenosis of the cervical and lumbar spine.

September 2011 notes document that the Veteran had undergone decompression surgery and his numbness had disappeared.  

SSA disability records document that the Veteran filed for Social Security disability benefits in December 2010.  Primary diagnosis was fractures of the upper limb.  No secondary diagnosis was established.  The Veteran reported that he was unable to work following an accident.  He reported that he could only use his left hand and can only carry things with one arm.  He reported that he had to wear a glove on his left hand when it is cold because the hand does not warm up.  Medical records indicate that he suffered an injury of his left shoulder in May 2010.  April 2011 records from Midwest Physiatrists document that the Veteran denied any significant previous injuries of his left upper extremity or left knee.  An October 2010 consultation, signed by "R.B.H.," M.D., includes a past medical history of bradycardia with pacemaker placement, hyperlipidemia, gastroesophageal reflux disease, and depression.  These SSA records contain no mention of his active service.  

II.A.2.  Neurological and Back Claims - Analysis

Evidence in the claims file does not show any report of neurological or back symptoms or treatment during service or until many years after separation from service.  There is the July 1968 note that defects in addition to those noted on the original report of medical examination included pes planus and scoliosis on the left.  However, there are no reports of any symptoms or treatment involving his spine during service.  His separation report of medical examination shows a normal clinical evaluation of his spine, upper and lower extremities, and neurological system.  This is therefore evidence against a finding of onset of back or neurological conditions during service.  The lack of any report of symptoms within one year of separation from active service is evidence against presuming service connection for a chronic disease.  

There is no evidence that the Veteran's neurological condition, that has been diagnosed as peripheral neuropathy, manifested within one year of his duty in Vietnam.  The report in the note submitted in October 2006 places a history of tremors as early as 1974 by the Veteran's memory.  That report however is not evidence of onset during his active service, which ended in 1970, or manifestation within one year of separation from active service.  There is no statement in that note relating the tremors to his active service.  Hence, the note is not evidence favorable to his claim of entitlement to service connection for a neurological disability of his hands, or for that matter, his lower extremities.  His report in June 2009 of neurological symptoms of his lower extremities with onset three years earlier is evidence that those symptoms had onset many years after separation from service.  This, then is evidence against a finding that his peripheral neuropathy appeared within weeks or months of exposure to Agent Orange and resolved within two years of onset.  For these reasons, service connection for peripheral neuropathy may not be presumed based on exposure to Agent Orange.  

Nor is there competent evidence that his peripheral neuropathy was caused by exposure to Agent Orange.  Although the Veteran has stated his suspicions to that effect, his statements are not competent evidence that his peripheral neuropathy, low back condition, or other neurological condition is caused by exposure to Agent Orange.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether Agent Orange caused any of these conditions is not determinable from observation by the five senses.  Nor is it a simple question.  It is commonly known that the effects of environmental exposure on diseases is the subject of research by medical professionals.  The Veteran has not provided any evidence to support his concerns that his back or neurological conditions were caused by exposure to Agent Orange.  As such, the Board finds his suspicions in this regard do not constitute competent evidence.  

No evidence shows that the Veteran's neurological conditions or low back condition are related to his active service.  He has not reported continuity of symptomatology since service.  Given the first date of onset of reports of these conditions and the absence of any evidence showing that he had these conditions during service or that they were caused by service, the Board finds that the preponderance of evidence is against granting service connection for these disabilities.  Hence, his appeal in this regard must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.B.1.  Heart Claim - Factual background

Service treatment records contain no evidence of complaints regarding or treatment for heart disease.  He complained of intermittent substernal pain in July 1969 but was found to have no heart enlargement and to have normal sinus rhythm.  Impression was anxiety and he did not return with further complaints.  His report of medical examination from April 1970, for release from active duty, documents a normal clinical evaluation of his heart.  His pulse at that time was 66.  There is no mention of bradycardia.

The undated note submitted in October 2006 includes that the medication (Propranolol) had been stopped because it had reduced heart rate to 45.  There are thus no reports of heart symptoms, including bradycardia, until decades after his 1970 separation from active service.  In his November 1999 claim for compensation benefits, he reported right arm shrapnel injury, unknown rash, PTSD, and exposure to Agent Orange.  He did not mention heart disease.  

November 2001 physical examination notes, recorded during his inpatient psychiatric treatment included that he had normal sinus rhythm, slightly bradycardic.  

In June 2006 he underwent a stress gated myocardial imaging test.  Impression was no evidence of ischemia or infarction.  

Notes from April 2008 document that the Veteran reported back pain and chest pain.  September 2009 treatment notes include that he reported chest pain.  That was also the diagnosis.  He had a cardiac stress test that month but it did not show any evidence of ischemia.  Assessment was sinus bradycardia, with heart rate between 40 and 55.  In October 2009, he reported that he had chest pains and dizzy spells for the past six months or so.  

In November 2009 he reported tiredness, and that he became lightheaded at times.  His EKG showed sinus bradyardia.  Assessment was that it seemed that the Veteran was having symptomatic bradycardia with occasional dizziness and lightheadedness.  The physician stated that the Veteran did not have any secondary cause of bradycardia due to medication or hyperthyroidism.  The physician stated that he could probably benefit from a pacemaker.  A pacemaker was implanted in December 2009.  

In May 2011, the Veteran's claims file was reviewed by a medical professional.  She noted that:

A full Cardiology work up was completed prior to the placement of pacemaker.  It is noted in VA Cardiology records that he has primary bradycardia, that is, an electrical disturbance in the heart's rhythm that is not due to any type of secondary condition.  

II.B.2.  Heart Claim - Analysis

The completely normal findings involving his heart during service are evidence against his claim as is the report of medical examination at separation from service that included a normal clinical evaluation of his heart.  These facts, coupled with the lack of any mention of, or later assertion that, his bradycardia manifested within one year of separation from active service is evidence against presuming service connection based on a chronic disease.  

There is no evidence favorable to a finding that the Veteran has heart disease with onset during active service or caused by his active service.  As to any implied statement from the Veteran that his heart disease is due to exposure to Agent Orange, the same reasoning already discussed with regard to his neurological condition is applicable to his heart disease.  The Veteran has not demonstrated expertise beyond that of a layperson with regard to medical matters.  The type of heart disease or condition that he has is a complex question not amenable to the opinion of a layperson.  That which he could report, for example having suffered a heart attack and being diagnosed as such, he has not reported and there is affirmative evidence to the contrary, as noted in the factual background section above.  

Based on the above, the Board concludes that the preponderance of evidence is against a finding that the Veteran has a heart disability (to exclude ischemic heart disease)due to his active service.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.C.  Dermatitis and Onychomycosis Claims - New and Material Evidence

Two of the issues on appeal involve claims that were denied prior to when the Veteran filed his claim in June 2009.  

The RO denied service connection for fungus, body rash in August 2000, and on September 18, 2000 mailed to the Veteran and his representative notice of the decision and of the Veteran's procedural and appellate rights.  In that decision, the RO acknowledged that the evidence shows that the Veteran had dermatitis.  It denied the claim on the basis that there was no showing of a skin condition in the service treatment records, and no showing that there was a link between the Veteran's service and his diagnosed dermatitis.  

The RO denied service connection for onychomycosis in April 2002, and on April 18, 2002 it mailed to the Veteran and his representative notice of the decision and of the Veteran's procedural and appellate rights.  The basis for the denial was there was no evidence of onychomycosis during service or that the onychomycosis was caused by service.  At that time there was evidence that the Veteran had onychomycosis and a rash of the hands, and trunk.  Notes from July 2001 included an assessment of "Agent Orange rash" and onychomycosis."  

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  38 U.S.C.A. § 7105(a).  Except in the case of simultaneously contested claims, which this is not, the notice of disagreement must be received by the RO within one year of the mailing of notice of the decision to the claimant.  38 U.S.C.A. § 7105(b)(1).  If no notice of disagreement is filed within that period the decision becomes final and the claim will not thereafter be reopened and allowed, except as may otherwise be provided by regulation not inconsistent with Chapter 38 of the U.S. Code.  38 C.F.R. § 7105(c).  A notice of disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with the decision and a desire to contest the result; the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201. 

If new and material evidence is received prior to the expiration of the appeal period, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  "New evidence" means existing evidence not previously submitted to agency decision makers, that is neither cumulative nor redundant of evidence already of record.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence received within one year of the September 18, 2000 notice letter referred to the existence of the rash and the Veteran's report of a rash that the Veteran believed was due to Agent Orange exposure but provided no evidence linking the rash to service or evidence that the rash existed during service, other than the Veteran's report of onset during service.  He had already reported in his initial claim that the onset of the rash was in 1969 and had referred to Agent Orange.  The Board has considered the July 2001 treatment note with an assessment of "Agent Orange rash."  This, however, is not a medical opinion stating that the rash was caused by exposure to Agent Orange, but merely a listing of his rash consistent with the Veteran's characterization.  There is no new and material evidence received within one year of the September 18, 2000 notice.  

Evidence received within one year of the April 18, 2002 notice letter did not refer to onset of onychomycosis during service or a link between onychomycosis and the Veteran's service.  There is no new and material evidence received within one year of the September 18, 2000 notice.  

Following the mailing of the respective notice letters in September 2000 and April 2002, no document was received by the RO within one year that expressed dissatisfaction or disagreement with the denial of service connection for the skin condition and for onychomycosis.  Hence, the August 2000 and April 2002 rating decisions became final as to the respective denials of service connection for a rash diagnosed as dermatitis and onychomycosis.  

The exception to the rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The definition of "new and material evidence has already been discussed.  The sentences in 38 C.F.R. § 3.156(a) that refer to final claims in particular are as follows:  "A claimant may reopen a finally adjudicated claim by submitting new and material evidence" and "[n]ew and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  The last clause does not create a new element but rather provides guidance to VA adjudicators in determining whether the evidence meets the new and material evidence requirements, and must be read in light of VA's duty to assist claimants in obtaining evidence to substantiate their claims.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Therefore, to reopen the claims of entitlement to service connection for a rash, to include dermatitis, and for onychomycosis, the evidence submitted after the final denials of those claims must relate to onset of the conditions during service or a nexus between the conditions and the Veteran's service.  Such evidence cannot merely be evidence that is redundant or cumulative of evidence of record prior to the final denials.  

In December 1999 the Veteran complained of a rash on his hands, feet, back and perineal area.  Assessment included dermatitis and onychomycosis.  February 2000 treatment notes include the Veteran's reports of dermatitis and foot rash.  Diagnosis was onychomycosis.  During a March 2000 PTSD examination he reported that he had a rash since Vietnam, mostly inactive in the summertime.  

Evidence added to the claims file after the August 2000 rating decision includes June 14, 2001 notes documenting that the Veteran had a dry scaly, itchy rash on his hands and feet and different skin surfaces of the body.  He reported that this occurred year round.  His toenails were thick, yellow, and tender to palpation.  Assessment was rash on feet, hands, perineal area, and small area over upper chest and back, and thick yellow painful toenails. 

January 2002 notes document the Veteran's report of a pruritic rash recurrent since the summer of 1972.  Diagnosis was history of nonspecific dermatitis, with no active skin lesions that day.  May 2002 VA treatment notes document the Veteran's report of a "skin rash for as long as he can remember after his duty in Vietnam."  No symptoms were present on the day of those notes.  

The Veteran's June 2009 claim stated only that "I have medical problems such has (sic) rash, fungus."  

Prior to the August 2000 rating decision the Veteran had reported that he had a rash since his service in Vietnam.  His statements since that decision repeat that onset was in 1972, which is equivalent to stating that he had the rash more than one year after his service in Vietnam.  His statements in that regard are not new evidence.  Treatment records only show that he sometimes has dermatitis.  That fact had already been established at the time of the August 2000 rating decision.  

In a letter received in December 2005 and dated in October 2005, the Veteran's former spouse stated that the Veteran "came back from Nam with jungle rot, which was very wicked especially in the hot humid summers.  He has some kind of fungus in his feet".  She reported in that letter that she and the Veteran were married for 30 years.  This is consistent with earlier documents in the claims file tending to show that she was married to the Veteran in 1973.  

In evaluating evidence to determine if it is new and material, the Board must presume that the evidence is credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competency and credibility are different concepts with different legal definitions.  Compare Black's Law Dictionary 423 (9th ed.2009) (providing a definition of credibility as "[t]he quality that makes something (as a witness or some evidence) worthy of belief"), with id. at 322 (providing a definition of competence as "[a] basic or minimal ability to do something; qualification, esp[ecially] to testify.").  

In Layno v. Brown, 6 Vet. App. 465, 469 (1994), the Veterans Court explained that where it "has deemed lay testimony competent, the witness has testified to the symptom or facts that he observed."  The Veterans Court also stated "competent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Id.  In Layno, the Veterans Court determined that statements of the witnesses that the appellant in that case had asthma in 1949 were not competent evidence because they were not present when the Veteran was allegedly diagnosed with the condition.  Id.  

A succinct distinction between competency and credibility was expressed in Layno as follows:  

Competency, however, must be distinguished from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.

Id.  

Here, the Board finds that the October 2005 statement from the Veteran's spouse is not competent evidence because it is not based on information obtained by her five senses at any time prior to 1973.  

The Veteran's November 1999 VA Form 21-526 includes the name of the Veteran's spouse as a person who knew facts about the sickness, disease, or injury for which he was seeking compensation benefits.  The date listed is "[s]ince 1973."  From this evidence, the Board concludes that the Veteran's former spouse could not have had personal knowledge of onset of the Veteran's skin rash or onychomycosis during his active service or within the first two years following separation from active service.  As such, her letter does no more than restate information obtained from the Veteran, it is not her own observations at the relevant time of interest - during the Veteran's service or shortly after separation from service.  As her statement is not competent evidence that the Veteran had a skin rash during his service or within the first two years after separation from active service, it is not admitted for consideration as to whether it is new and material evidence.  Id.  

Because new and material evidence has not been submitted to reopen finally denied claims of entitlement to service connection for a skin rash and onychomycosis, the claims may not be reopened.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Earlier effective date - 50 percent evaluation for PTSD - 

The most recent significant fact as to the PTSD issue is the issuance of a decision by the Veterans Court in January 2012.  In that decision, the Veterans Court affirmed a June 2010 Board decision as to the Board's determination that a disability evaluation in excess of 50 percent for PTSD was not warranted.  The Veterans Court remanded the case for the Board to address the matter of potential applicability of 38 C.F.R. § 3.156(b) and the proper effective date for benefits for disability due to PTSD.  Now the Board turns to a chronological explanation of facts necessary to understand the procedural posture of the case.  It then addresses the other relevant facts, lists the applicable law, and applies that law to those facts.  

III.A.  Earlier Effective Date - Evaluation for PTSD - Procedural Facts

On November 24, 1999 the RO received the first claim of entitlement to service connection for PTSD.  VA conducted an examination of the Veteran with regard to that claim in March 2000.  In an August 2000 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability evaluation, effective November 24, 1999.  It mailed notice of that decision and of the Veteran's procedural and appellate rights to the Veteran on September 18, 2000.  

In July 2001, the RO received a letter in which the Veteran stated that he was seeking an increase in his compensation.  He also submitted evidence in support of his claim.  In an April 2002 rating decision, the RO increased the evaluation assigned for the Veteran's PTSD to 50 percent effective June 18, 2001, the date of his admission for inpatient treatment for PTSD.  The April 18, 2002 letter notifying him of that decision and his appellate and procedural rights, included the statement that his claim had been received on April 5, 2001.  

In February 2003, the RO received a claim for an increase in compensation for disability due to PTSD.  It issued a rating decision in August 2003 denying the increase and listing the date that it received the claim as in February 2003.  In October 2003, the RO received a notice of disagreement with the August 2003 decision that denied the increased rating.  After the RO issued a statement of the case and the Veteran perfected his appeal to the Board, the Board ultimately denied the issue of entitlement to a rating higher than 50 percent for PTSD in the June 2010 decision.

The Veteran appealed the June 2010 decision to the Veterans Court.  In the January 2012 decision, the Veterans Court affirmed the part of the Board decision that denied a disability rating in excess of 50 percent for PTSD.  The Veterans Court also determined that a statement received by the RO in July 2001 was not a notice of disagreement with the RO decision issued in August 2000 that assigned an initial 10 percent evaluation for the Veteran's PTSD.  

In that January 2012 decision, the Veterans Court noted that in the April 2002 rating decision, the RO considered evidence from July 2001; evidence that postdated the August 2000 rating decision but was received within one year of the period to initiate an appeal of that decision.  The Veterans Court explained that under 38 C.F.R. § 3.156(b), any evidence submitted while the claim is pending must be evaluated to determine whether it is new and material evidence; and the Veterans Court noted found that such evaluation of the evidence was not undertaken in the April 2002 decision nor in later decisions.  It then remanded the matter to the Board for further adjudication, the question of the potential applicability of 38 C.F.R. § 3.156(b) and the proper effective date of benefits.  

III.B  Earlier Effective Date - 50 Percent Evaluation for PTSD -Facts and Analysis

The Veterans Court's determination that the July 2001 document was not a notice of disagreement and its affirmance of the Board's determination that an evaluation greater than 50 percent for PTSD is not warranted is the law of the case and not open for review by the Board.  See Johnson v. Brown, 7 Vet. App. 25, 26-27 (1994) ( "[W]here a case is addressed by an appellate court, remanded, then returned to the appellate court," law of the case doctrine applies, and its purpose "is to foreclose relitigation of a question once considered and decided by an appellate court where the same case is once again before it upon a subsequent appeal").

Section 3.156(b) provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The fact that evidence supports a new claim for an increased rating does not relieve VA of this obligation; evidence supporting a new claim may also constitute new and material evidence relating to a pending claim.  Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The significance of this point is that the date of claim of the pending claim is older than the date of claim of the new claim and could give rise to an earlier effective date of an award of increased compensation.  

VA mailed notice of the August 2000 rating decision and of the Veteran's procedural and appellant right on September 18, 2000.  That is thus the date when the appeal period began to run.  Evidence submitted on or prior to September 18, 2001, not previously considered by the RO when it rendered the August 2000 decision, included a letter received in July 2001 in which a psychiatrist stated that the Veteran had been a patient at VA and was being discharged the date of the letter, June 26, 2001.  On February 26, 2002 the RO received a statement from the Veteran in which he indicated that he was enclosing additional evidence of his PTSD claim.  That evidence included the discharge summary of his inpatient treatment from October 31, 2001 to January 2002.  That evidence postdates the end of the appeal period for the August 2000 rating decision.  The August 2000 rating decision was no longer pending and therefore 38 C.F.R. § 3.156(b) is not for application to that evidence with regard to the August 2000 rating decision.  

Regardless of the date that VA treatment records were actually added to the claims file, VA treatment records are constructively of record from the date of their creation.  See Bell v. Derwinski, 2 Vet. App. 511, 512-13 (1992).  

The list of evidence in the August 2000 rating decision indicates that the VA treatment records through January 2000 were reviewed.  Treatment records after that date, and filed chronologically later in the claims file are of record.  These are described in the next few paragraphs.  

In March 2000 the Veteran was found to be oriented times three, affect was blunted, attire / grooming was causal and good, thoughts were logical, and speech was clear and coherent.  He had suicidal and homicidal ideation but no plan or intention.  He denied hallucinations.  There was no abnormal psychomotor activity.  At that time he reported being unhappy, having a bad temper, poor concentration and motivation, and he described panic type attacks.  Global Assessment of Functioning (GAF) score was 45.  

In August 2000 he reported that medication prescribed for his psychiatric symptoms was working.  He reported that he had some bizarre dreams but few nightmares.  Mental status examination revealed his affect to be less blunted and he denied suicidal or homicidal ideation.  GAF was 48.  GAF was listed as 45 in March and May 2001.  In May 2001 he reported a decline in his mental health due to assisting his son in caring for his granddaughter, coupled with working.  

Evidence submitted in July 2001 includes handwritten notes to increase dosage of trazodone and sertraline, medications prescribed for psychiatric symptoms.  Listed as the reasons for sertraline, trazodone, respiradone, and another drug, were depression, sleep, mood, and hallucinations / paranoia.  

There is a June 2001 discharge summary documenting that the Veteran had been admitted for inpatient treatment on June 18 and discharged on June 25.  The chief complaint was that he became angry when someone passed him while driving, returned home and felt like hurting someone, felt depressed, and felt suicidal.  At admission his GAF score was 50 and it was 65 at discharge.  

Notes during the period of this inpatient treatment include that on June 20 he had blunted affect, and he was alert and oriented and expressed concern about his hostile thoughts.  Later that day he reported a decrease in anger, the next day he reported that he was feeling better and calmer, and sleeping better.  Psychological testing was conducted June 21, 2001.  In a history section of the report of that testing / assessment, it was noted that the Veteran's alcohol consumption had increased to daily use in response to his grandchildren getting on his nerves.  The Veteran reported feeling guilty and depressed and having indecision.  He also reported hostile feelings that he had not acted on, and social problems.  GAF was 60 on that date.  Notes from June 22 indicate that his depression was much improved, psychosis was well controlled, he had no thoughts of hurting himself or others, and he had good reality contact.  On June 25, the date of discharge, he reported improved mood and denied feeling anxious, experiencing inappropriate thoughts, or suicidal or homicidal ideation.  

That is the extent of the pertinent evidence either physically or constructively added to the claims file during the time that the August 2000 decision was pending.  This evidence just described is new and material evidence received within the appeal period of the August 2000 decision.  This evidence created after the August 2000 decision, such as the June 2001 treatment records, is new evidence.  As it goes to the implicit denial of a rating higher than 10 percent for PTSD, it is material evidence because it relates to the severity of the Veteran's PTSD, which, in essence, is the basis for assigning a given disability rating.  

This evidence then must be considered as part of that pending claim filed in December 1999.  To get a complete picture of the Veteran's disability, the Board has reviewed the earlier pertinent evidence of record, which consists of a March 2000 examination report, and will here briefly describe that evidence.  Following that description the Board lists the applicable law for evaluating disability due to PTSD and for assigning effective dates.  It then provides a discussion of the application of that law to the relevant facts.  

The March 2000 examination report documents the Veteran's explanation that he suffered from irritability and worked evenings to avoid being around people.  He reported that he felt on edge all of the time and was tired.  He denied lost time from work due to his symptoms, and reported that he attended church once per week and went fishing by himself.  He reported that he kept to himself and had no real social support system.  

Examination found him well groomed, with anxious and depressed mood, slightly accelerated psychomotor activity and rapid and pressured speech at times.  Thoughts were logical but he tended to ruminate and perseverate.  There was no evidence of hallucination or delusions.  Concentration and memory were fair.  He reported difficulty with short term memory.  Judgment and insight were fair.  He was alert and oriented times four.  

In a section describing how the diagnostic criteria for PTSD were met, the examiner stated that the Veteran was irritable most of the time and that he had difficulty preventing anger outbursts during which he might harm someone.  He also reported difficulty with sleep.  The examiner provided further description of his symptoms as follows:  Trouble in his thinking in that intrusive thoughts interfere with thought process or communication; no evidence of delusions or hallucinations; denied being actively suicidal but talks frequently about how he would like to leave this world; has thoughts about harming others but says he will not do so due to risk of life incarceration; no problems with maintaining personal hygiene; alert and oriented times four; has some longer term memory loss usually associated with traumatic events.  As to obsessive or ritualistic behavior, the examiner stated that the Veteran was obsessive about knowing where everything is and became upset if anything was out of place.  Rate and flow of speech were rapid and somewhat pressured but mostly logical and coherent.  He denied panic attacks.   He complained of depressed mood every day and he appeared anxious during all of the interview time.  As to impaired impulse control, the examiner stated that the Veteran worried constantly that he would lose control and put a lot of effort into making sure that he would not be put in a position in which he may lose control.  The examiner stated that the Veteran's irritability and hypervigilance prevented him from developing friendships or a social support system.  The examiner assigned a GAF score of 55. He stated that the Veteran maintained his occupational status with a great deal of difficulty, and that he had no social life except for family and church. He also stated that the Veteran worried constantly that he would lose control and hurt someone.  

Having found that new and material evidence was submitted within the appeal period of the August 2000 rating decision, and as such, the date of claim of interest is November 24, 1999, the Board now turns to the proper effective date of grant of the 50 percent evaluation for PTSD.  In order to do this, the Board must consider the Veteran's disability in light of the schedular criteria applicable to disability evaluations for PTSD.  It must do this in light of the law regarding assignment of effective dates for compensation benefits.  

Here, the December 1999 claim was one of entitlement to service connection for PTSD.  The August 200 rating decision granted service connection and assigned a rating (10 percent) and effective date for that rating (November 24, 1999).  The effective date and disability rating are downstream elements of such claim.  The additional treatment records which must be considered pursuant to 38 C.F.R. § 3.156(b) pertain to the time period after November 24, 1999 and are relevant to the appropriate rating.  Hence, it is the effective date provisions for increased ratings that are applicable.  

As relevant herein and provided by 38 U.S.C.A. § 5110(b)(2), "[t]he effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

Similarly, the implementing regulation provides, as relevant, that the date of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2)  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as assigning "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For service-connected mental disorders, including PTSD, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. §4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. §4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon DSM-IV.  38 C.F.R. § 4.130 (2011). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

The Board must look at all of the evidence from the date of claim in December 1999 to determine if staged ratings are warranted, based on the facts found, or if the date of claim is the appropriate date for award of the 50 percent rating.  The initial examination report from March 2000 tends to show that staged ratings would not be appropriate, but rather that the date of the award of the grant of service connection should also be the effective date for the 50 percent evaluation.  

Here, the Board finds that the criteria for a 50 percent evaluation for the Veteran's PTSD were shown to have been met by the evidence received within one year of the August 2000 rating decision.  The March and May 2001 treatment records include GAF scores in the 41 to 50 range, indicative of serious symptoms.  It is consistent with his earlier reports of serious impairment in social functioning.  His reports of no social support system and his description of his activities show that he had difficulty establishing and maintaining social relationships at that time.  Taking these findings together with the June 2001 findings, it is clear to the Board that his symptomatology reflects difficulty in establishing and maintaining social relationships; one of the examples of symptoms listed under the criteria for a 50 percent rating.  

The March 2000 examination report documented that the Veteran suffered from long term memory impairment.  The examiner's description of his judgment as fair, is evidence of impaired judgment.  The report of feeling depressed most of the time and the report that the Veteran was anxious for most of the interview, together with his statement that he would like to leave this world, is evidence of disturbance of motivation and  mood.  From this evidence, the Board finds that the criteria for a 50 percent disability evaluation are shown in the March 2000 report.  There is no evidence showing that he did not meet these criteria.  Hence, his disability approximates the criteria for that rating during the entire appeal period.  

In the June 2010 decision, the Board discussed evidence from March 2002 forward.  As pursuant to the January 2012 Veterans Court's decision, the Board has considered evidence earlier than March 2002 to determine if a rating higher than 50 percent is warranted for that period.  

The evidence shows that the Veteran continued to work, although with difficulty according to the March 2000 report.  Although there is mention of obsession with where items were placed, there is no evidence that this interfered with his routine activities.  His speech was not found to be illogical, irrelevant, or obscure.  Although he reported depression and there is evidence that he was anxious during the interview, the evidence does not show near continuous panic or depression or that his anxiety and depression interfered with his ability to function independently appropriately and effectively.  There was mention of impaired impulse control in the Veteran's fear of losing control and this was the basis for his hospitalization in June 2001.  However there is no evidence of periods of violence during that time frame.  Although there are reports of him stating that he wanted to leave this world and reports of suicidal ideation without intent, the evidence does not show that such ideation resulted in deficiencies in most areas.  He was never observed to have neglected his personal hygiene and personal appearance.  Nor does the Board find that the Veteran had difficulty in adapting to worklike stressful circumstances.  Indeed, he adapted, apparently without difficulty, to the interaction that he found difficult at work by working a different shift.  Finally, although he has shown difficulty in establishing and maintaining relationships; there is no evidence that he was unable to do so.  He was always found to be oriented in all spheres.  

Based on the above, the Board finds that the preponderance of evidence from the date that he filed his claim shows that his PTSD disability approximated the criteria for a rating of 50 percent, but not higher.  

The Board has reviewed the evidence during this period and concludes that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, all of the symptoms that the Veteran has reported or been found to have are listed in the schedular criteria.  As those symptoms listed in the criteria are examples, the Board has considered whether there are any symptoms that he has reported or been shown to have that are not listed as examples but finds no evidence of such.  The schedular criteria provide for ratings for symptoms of much greater severity than what has been shown by the evidence.  From those facts, the Board concludes that the schedule contemplates the Veteran's PTSD symptomatology and the level of disability resulting from his PTSD.  The Board thus declines to remand this matter for referral to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation. 

In summary, the Board concludes that the evidence received within one year of the mailing of notice of the August 2000 rating decision was new and material evidence 
with regard to the disability evaluation assigned for PTSD.  It also concludes that the criteria for a 50 percent rating, but no higher, are met from the date of claim on November 24, 1999.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)

ORDER

A 50 percent evaluation for disability due to PTSD is granted, effective November 24, 1999, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for a neurological disability of the hands (other than Parkinson's disease) is denied. 

Entitlement to service connection for a neurological disability of the lower extremities (other than Parkinson's disease) is denied.

Entitlement to service connection for a heart disability (other than ischemic heart disease) is denied.

The claim of entitlement to service connection for onychomycosis is not reopened.  

The claim of entitlement to service connection for a skin rash is not reopened.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


